Citation Nr: 1733583	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-28 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for right knee osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the Veteran's electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking an evaluation in excess of 10 percent for his right knee osteoarthritis.

The Veteran has reported a significant increase in the severity of his right knee osteoarthritis since his most recent VA examination in June 2013.  At his hearing before the Board, he testified that his right knee disability was now manifested by pain, weakness, and severe instability.  He also indicated that he now has to use a cane to ambulate.

Under these circumstances, the Board finds that updated treatment records should be requested and that a new VA examination be conducted. 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is remanded for the following actions:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his right knee osteoarthritis during the course of this appeal. After securing any necessary releases, the AOJ should request any relevant records identified.  Updated VA treatment records should also be obtained.  If any requested records are unavailable, the Veteran should     be notified of such.

2.  Thereafter, schedule the Veteran for a VA examination of the knee to determine the current severity of his service-connected right knee osteoarthritis.  The electronic claims file must be made available to the examiner.  Any indicated diagnostic tests and studies must be accomplished   and the results reported.  
 
3.  After undertaking the development above and      any additional development deemed necessary, the Veteran's claim must be readjudicated.  If the benefit sought on appeal remains denied, the appellant and    his representative must be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned   to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B,   7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




